Citation Nr: 0629997	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  04-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability.

2.  Entitlement to service connection for alcoholism. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel

INTRODUCTION

The veteran had active duty service from August 1964 to 
August 1967 and from April 1968 to April 1970.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2003, a statement of the case was issued in May 2004, and a 
substantive appeal was received in May 2004.  A Board hearing 
at the local RO was held in August 2006.

The Board notes that a March 1968 RO administrative decision 
denied disability compensation for nervous condition and 
alcoholism because the veteran failed to report to an 
examination, and a subsequent April 1968 RO rating decision 
denied service connection for nervous condition and 
alcoholism for hospital and treatment purposes.  However, the 
veteran's current claims for acquired psychiatric disability 
and alcoholism appear to be primarily based on the veteran's 
second period of service.  Therefore, the Board will do a de 
novo review of the record and decide the claims on the 
merits. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
acquired psychiatric disability and alcoholism.  Service 
treatment records showed that the veteran had anxiety and a 
history of excessive alcohol intake.  Further, the veteran's 
November 1969 report of medical history showed that the 
veteran indicated a history of depression, excessive worry 
and nervous trouble.  His medical history also showed that he 
attempted suicide in November 1969 and was treated at Walter 
Reed General Hospital, Ward 44.  His contemporaneous 
separation examination does not indicate whether or not the 
veteran was found to be clinically psychiatrically normal.  
The Board notes that treatment records from Dr. Milo at the 
USF Department of Psychiatry showed that the veteran received 
psychotherapy treatments from 2002 to 2003.  Thus, given that 
there is documentation of psychiatric problems in service and 
medical records showing a possible current psychiatric 
disability, the Board believes that a VA examination is 
necessary to determine the etiology of any acquired 
psychiatric disability.  38 C.F.R. 
§ 3.159(c)(4)(2006).

Further, a medical opinion regarding the veteran's alcohol 
abuse should also be obtained.  Entitlement to service 
connection for substance abuse is generally not allowed by 
law.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  
However, if the substance abuse was acquired as a result of a 
service- connected disability, then service-connection is 
available.  See Allen v. Principi, 237 F.3d 1368 (Fed Cir. 
2001).  If the VA examiner finds a current psychiatric 
disability that is at least as likely as not related to 
service, then the examiner should offer an opinion as to the 
origin of the veteran's alcohol abuse.

Moreover, in a July 2003 statement, as well as his hearing 
testimony, the veteran indicated that he has been treated at 
James A. Haley Veterans Hospital in Tampa Bay, Florida and 
Bay Pines, Florida VA Healthcare System for his depression.  
However, there is no indication in the claims file that these 
records have been requested.  Any pertinent VA medical 
records should be associated with the claims file.  Thus, 
such records should be obtained to fully meet the 
requirements of 38 C.F.R. § 3.159. 

Further, in his hearing testimony, the veteran stated that he 
was treated for depression at the Army Hospital in Frankfurt, 
Germany sometime around 1976.  The veteran previously 
indicated in the record that as a civilian employee of the 
United States Department of Defense, he was stationed in 
Frankfurt Germany from 1975 to 1977.  The RO sent a request 
for these medical records to a Frankfurt APO; however the 
request was returned as no such APO existed.  During the 
1970s and 1980s, the veteran was also stationed in 
Heidelberg, Bremerhaven and Mannheim, Germany and also sought 
treatment at the Army medical centers in these locations.  
The record contains medical records from Heidelberg and 
Bremerhaven medical centers and two negative responses from 
Mannheim.  However, there is nothing further in the record 
concerning Frankfurt.  The Board finds that an additional 
attempt to obtain the medical records from Frankfurt should 
be made to the National Personnel Records Center or any other 
appropriate agency.  

In his hearing testimony, the veteran also indicated that he 
has continued treatment with Dr. Milo.  However, as noted 
above, the most recent records in the claims file from Dr. 
Milo are from 2003.  Thus, the medical records from 2003 to 
the present should be obtained in order to fully meet the 
requirements of 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies all VA medical records 
concerning the disabilities at issue from 
the James A. Haley Veterans Hospital in 
Tampa Bay, Florida, and Bay Pines, 
Florida VA Healthcare System.

2.  Appropriate action should be taken to 
obtain copies of medical records from the 
National Personnel Records Center or any 
other appropriate agency for Frankfurt 
Germany Army Hospital from 1975 to 1977.  
If these records are unavailable, it 
should be noted in the claims file.

3.  Appropriate action should be taken to 
request copies of all medical records 
from Dr. Milo from 2003 to the present.  
If these records are unavailable, it 
should be noted in the claims file. 

4.  Thereafter, the veteran should be 
scheduled for an appropriate VA 
psychiatric examination to ascertain the 
extent, nature and etiology of the 
veteran's current psychiatric condition.  
It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. After examining the veteran and 
reviewing the claims file, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that any 
current psychiatric disability had its 
onset in or is otherwise related to 
service.  A detailed rationale should be 
furnished.

If the examiner finds a relationship 
between a current psychiatric disability 
and the veteran's period of military 
service, the examiner should offer an 
opinion as to whether the veteran's 
alcohol abuse was caused by or is a 
symptom of the veteran's psychiatric 
disability related to service.  A 
detailed rationale should be furnished.

5.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



